                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

RICKY ASHLEY                                                                        PLAINTIFF
ADC #99718

V.                                    4:19CV00506 SWW

MIKE ROBINSON, District Court                                                    DEFENDANTS
Judge, Saline County, et al.

                                               ORDER

       The Court has reviewed the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Jerome T. Kearney. No objections have been filed. After careful

consideration, the Court concludes that the Proposed Findings and Recommendations should be,

and hereby are, approved and adopted in their entirety as this Court’s findings in all respects.

       IT IS, THEREFORE, ORDERED that

       1.      Plaintiff Ricky Ashley’s Motion to Proceed In Forma Pauperis (Doc. No. 1) is

DENIED.

       2.      Should Plaintiff wish to continue this case, he is required to submit the statutory

filing fee of $400.00 to the Clerk, noting the above case style and number, within ten (10) days

of the date of this Order, together with a motion to reopen the case. Upon receipt of the motion

and full payment, the case will be reopened.

       3.      Plaintiff’s Complaint is DISMISSED without prejudice.

       IT IS SO ORDERED this 12th day of September, 2019.


                                                      /s/Susan Webber Wright
                                                      UNITED STATES DISTRICT JUDGE
